655 N.W.2d 803 (2003)
David T. RAUEN, Relator,
v.
PARK NICOLLET MEDICAL CENTER, Self-Insured, Administered by Berkley Risk Administrators, Respondent.
No. C3-02-1779.
Supreme Court of Minnesota.
January 24, 2003.
Gerald Keating, Keating and Associates, Minneapolis, for relator.
Edward Q. Cassidy, Timothy J. Pramas, Felhaber, Larson, Felon & Vogt, P.A., St. Paul, for respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 16, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
Helen M. Meyer
Associate Justice